
	
		II
		111th CONGRESS
		1st Session
		S. 704
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Harkin (for himself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To direct the Comptroller General of the United States to
		  conduct a study on the use of Civil Air Patrol personnel and resources to
		  support homeland security missions, and for other purposes.
	
	
		1.Civil Air Patrol
			 Study
			(a)Study
				(1)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the functions and
			 capabilities of the Civil Air Patrol to support the homeland security missions
			 of State, local, and tribal governments and the Department of Homeland
			 Security.
				(2)ScopeIn conducting the study under this
			 subsection, the Comptroller General of the United States shall review the
			 process by which the Civil Air Patrol may provide assistance to the Department
			 of Homeland Security, other Federal departments and agencies, and States to
			 support homeland security missions by—
					(A)providing aerial
			 reconnaissance or communications capabilities for border security;
					(B)providing
			 capabilities for collective response to an act of terrorism, natural disaster,
			 or other man-made event, by assisting in damage assessment and situational
			 awareness, conducting search and rescue operations, assisting in evacuations,
			 transporting time-sensitive medical or other materials;
					(C)providing assistance in the exercise and
			 training of departmental resources responsible for the intercept of aviation
			 threats to designated restricted areas; or
					(D)such other
			 activities as may be determined appropriate by the Comptroller General in the
			 conduct of the study.
					(b)Report
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Homeland Security and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report containing the findings
			 of the study conducted under subsection (a).
				(2)ContentsThe
			 report submitted under paragraph (1) shall include—
					(A)an assessment of
			 the feasibility and cost-effectiveness of using Civil Air Patrol assets for the
			 purposes described in subsection (a); and
					(B)an assessment of
			 whether the mechanisms in effect on the date of enactment of this Act for
			 Federal departments and agencies and States to request support from the Civil
			 Air Patrol are sufficient or whether additional agreements between relevant
			 Federal departments and agencies and the Civil Air Patrol are necessary.
					(c)Report to
			 CongressNot later than 90
			 days after the date on which the Comptroller General of the United States
			 completes the study under subsection (a), the Secretary of Homeland Security
			 shall review and analyze the study and submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Homeland
			 Security and the Committee on Transportation and Infrastructure of the House of
			 Representatives a report on the study, which shall include any recommendations
			 of the Secretary for further action that could affect the organization and
			 administration of the Department of Homeland Security.
			
